Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-7, 9, 13 drawn to the special technical feature  of a method for treating a human subject having, or at risk of developing, a cancer, the method comprising (a) and (c) administering to the human subject an effective amount of a ubiquitin-specific protease 1 (USP1) inhibitor, wherein the human subject is identified as having a breast cancer gene 1 (BRCA1) and/or breast cancer gene 2 (BRCA2) mutation, and the USP1 inhibitor is administered as a monotherapy.
Group II, claims 1-7, 9, 13, drawn to the special technical feature of a method for treating a human subject having, or at risk of developing, a cancer, the method comprising (b) and (c) administering to the human subject an effective amount of a USP1 inhibitor and a poly (adenosine diphosphate [ADP]) ribose polymerase (PARP) inhibitor, wherein the human subject is identified as having a BRCA1 and/or BRCA2 mutation.
Group III, claims 1-7, 9 13-15,  drawn to the special technical feature  of a method for treating a human subject having, or at risk of developing, a cancer, the method comprising (d) and (c) administering to the human subject an effective amount of a USP1 inhibitor; and increasing expression or activity of RING-Type E3 Ubiquitin Transferase RAD18, wherein the human subject is identified as having a breast cancer gene 1 (BRCA1) and/or breast cancer gene 2 (BRCA2) mutation.
Group IV, claims 20, 57, 73, and 74 drawn to the special technical feature of to a method for treating a human subject having, or at risk of developing, a cancer comprising a BRCA1 and/or BRCA2 mutation, the method comprising administering to the human subject a therapy comprising a ubiquitin-specific protease 1 (USPI) inhibitor, wherein the human subject is not administered a cross-linking agent.
Group V, claims 43, 45, and 46, drawn to the special technical feature of (a) killing a cell that has a BRCA1 and/or BRCA2 mutation or (b) decreasing replication fork stability in a cell that has a BRCA1 and/or BRCA2 mutation, the method comprising contacting the cell with an effective amount of a USP1 inhibitor.
Group VI, claim 65, drawn to the special technical feature of a method of treating a human subject having a cancer, the method comprising administering to the human subject an effective amount of (a) a USP1 inhibitor, wherein the USP1 
Group VII, claims 65 and 72, drawn to the special technical feature of a method of treating a human subject having a cancer, the method comprising administering to the human subject an effective amount of (b) a USP1-associated factor 1 (UAF 1) inhibitor, wherein the human subject is identified as having a BRCA1 and/or BRCA2 mutation.
SPECIES RESTRICTION
Species Election for Groups I-III
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Elect one USP1 inhibitor from claim 2.
If applicants elect the species of “(a) small molecule inhibitor” in a. above, Applicants must elect a species of small molecule inhibitor from claim 5. 
Elect one subject population treated: 
has PARP inhibitor resistant cancer (Claim 4); or
has cancer that is NOT PARP inhibitor resistant (withdraw claim 4).
Elect one subject population treated: 
has cancer resistant to a cross-linking agent (Claims 6 and 7); or 
has cancer NOT resistant to a cross-linking agent (withdraw species claims 6 and 7).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 1 
Additional Species Election for Group III
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Elect one species of vector from claim 15.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
claim 1 
Species Election for Group IV
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Elect one patient population treated: 
subjects having PARP inhibitor resistant cancer (claims 20, 57, 73 and 74); or 
subjects NOT having PARP inhibitor resistant cancer (claims 20 and 57).
Elect one cancer the treated subjects have: 
basal-like carcinoma (claim 57);
triple negative breast cancer (claims 57 and 74);
high grade cancer (claim 57);
ovarian cancer (claim 74);
pancreatic cancer (claim 74); 
fallopian tube cancer (claim 74); 
peritoneal cancer (claim 74); or
FA-D1 (claim 74).

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 20, 57, and 73.
Species Election for Group V
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Elect one USP1 inhibitor: 
ML323 (claim 45); 
C527 (claim 45); 
pimozide (claim 45); 
SJB019 (claim 45); 
SJB-043 (claim 45); 
inhibitory nucleic acid (claim 46); or 
anti-USP1 antibody (claim 46). 

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 43.
Species Election for Group VI
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Elect one subject population treated (claim 65):
has increased activity/expression of USP1; 
has increased activity/expression of Rad18; 
has increased activity/expression of USP1 and RAD18; or
has a defect in homologous recombination related to BRCA1 or BRCA2. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
claim 65 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The technical feature linking Groups I-VII appears to be administering a ubiquitin-specific protease 1 (USP1) inhibitor where a patient has a BRCA1 or BRCA2 mutation. However, said technical feature does not constitute a special technical feature in view of Nickoloff et al (2017) (Drugging the Cancers Addicted to DNA Repair, Journal of the National Cancer Institute, Vol 109, Published 03/28/2017). Nickoloff teaches the use of USP1 inhibitor for the use of cancers with BRCA1/2 defects. Therefore, the technical feature linking the inventions of Groups I-VII does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art. Accordingly, Groups I-VII are not so linked by the same or corresponding special technical features to form a single general inventive concept and restriction for examination purposes as indicated is proper. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A ALSOMAIRY whose telephone number is (571)272-0027. The examiner can normally be reached Monday-Friday 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A ALSOMAIRY/Examiner, Art Unit 1642                                                                                                                                                                                                        
/Laura B Goddard/Primary Examiner, Art Unit 1642